157 S.W.3d 740 (2005)
STATE of Missouri ex rel. Jeremiah W. NIXON, Attorney General, State of Missouri, Respondent,
v.
Jeffrey HARRIS, Appellant.
No. WD 64155.
Missouri Court of Appeals, Western District.
March 8, 2005.
Appellant acting pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for Respondent.
John Preston Clubb, Asst. Attorney General, Jefferson City, MO, and Paul Harper, Asst. Attorney General, Jefferson City, MO, join on the briefs for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, and JAMES M. SMART, JR., JJ.

ORDER
PER CURIAM.
Jeffrey Harris, a Missouri prison inmate, appeals from the trial court's decision ordering the Department of Corrections to pay a portion of his inmate account to the Inmate Incarceration Reimbursement Act Revolving Fund. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law.
The judgment is affirmed. Rule 84.16(b).